Cohen v A.C.E. Rest. Group of N.Y., LLC (2016 NY Slip Op 05113)





Cohen v A.C.E. Rest. Group of N.Y., LLC


2016 NY Slip Op 05113


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-09062
 (Index No. 6207/13)

[*1]Arlene P. Cohen, et al., appellants, 
vA.C.E. Restaurant Group of New York, LLC, et al., respondents.


Joseph B. Fruchter, Hauppauge, NY (Robert A. Levey of counsel), for appellants.
Camhi & Min, LLC, Mineola, NY (Jarad Lewis Siegel of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Murphy, J.), entered August 4, 2015, which granted the defendants' motion for summary judgment dismissing the amended complaint.
ORDERED that the order is affirmed, with costs.
The plaintiff Arlene P. Cohen (hereinafter the injured plaintiff) allegedly sustained injuries when, at a Houlihan's Restaurant in Farmingdale, she stepped off of a carpeted area onto a tile floor, her left foot slid out from underneath her, and she landed flat on her back. The injured plaintiff, and her husband suing derivatively, subsequently commenced this action. They alleged that at the time of the accident, the defendants were in possession and control of the premises, and were responsible for its maintenance and repair. Thereafter, the defendants moved for summary judgment dismissing the amended complaint, and the Supreme Court granted the motion.
In support of their motion for summary judgment, the defendants established their prima facie entitlement to judgment as a matter of law by submitting, inter alia, the injured plaintiff's deposition testimony, in which she was unable to identify the cause of her accident (see Williams v Vines, 128 AD3d 1056; Grossi v Ralph Aievoli & Son, Inc., 125 AD3d 803; Peluso v Red Rose Rest., Inc., 106 AD3d 972). In opposition, the plaintiffs failed to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320). Accordingly, the Supreme Court properly granted the defendants' motion for summary judgment dismissing the amended complaint.
BALKIN, J.P., MILLER, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court